— Order denying defendant’s motion for an examination of the plaintiff before trial reversed on the law and the facts, with ten dollars costs and disbursements, and motion granted, with ten dollars costs; examination to proceed on five days’ notice at the place stated in the notice of motion. The examination sought concerns matters that relate to defenses the validity of which is not challenged. The defendant, therefore, was entitled to the examination sought respecting the matter specified in support of its allegations in the answer. Lazansky, P. J., Young, Kapper, Carswell and Tompkins, JJ., concur.